1                                                                                 JS-6
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10
       CRAIG GLECKMAN,                                    Case No.: 2:19-cv-07838 RGK(Ex)
11
                  Plaintiff,                              ORDER DISMISSING ENTIRE ACTION
12                                                        WITHOUT PREJUDICE
13         vs.

14     CIGNA LIFE INSURANCE COMPANY
       OF NEW YORK,
15
16                Defendant.

17
18
                                              ORDER
19
20   The parties having stipulated that this matter has been resolved in its entirety and each

21   side to bear their own attorneys fees and costs, this matter is hereby dismissed without
22
     prejudice.
23
     IT IS SO ORDERED.
24
25   Dated: October 31, 2019
                                                   HONORABLE R. GARY KLAUSNER
26                                                 UNITED STATES DISTRICT JUDGE
27
28


                                                    -1-
                               ORDER DISMISSING ENTIRE ACTION WITHOUT PREJUDICE
